Exhibit 10.3

 

  DATED ________ SEPTEMBER 2013  

 

 

 

 

 

 

 

 

(1)  CAMAC Energy Inc. 

 

(2)  Allied Energy PLC  

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

  EQUITABLE SHARE MORTGAGE IN RESPECT OF SHARES OF CAMAC Energy Ltd.  

 

--------------------------------------------------------------------------------

 

 

 

  THE TAKING OR SENDING BY ANY PERSON OF AN ORIGINAL OF THIS DOCUMENT

INTO THE CAYMAN ISLANDS MAY GIVE RISE TO THE IMPOSITION OF CAYMAN

ISLANDS STAMP DUTY  

 

 

 

 

 

 

 

 

 

   [ex10-3img001.gif]  

 

REF:  ZH/lm/122586  

 

 
 

--------------------------------------------------------------------------------

 

 

 

Table of Contents

 

Clause

Page

            1.  DEFINITIONS AND INTERPRETATION 1       2. REPRESENTATIONS AND
WARRANTIES 3       3.  SECURITY 4       4.  RIGHTS IN RESPECT OF MORTGAGED
PROPERTY 4       5. PRESERVATION OF SECURITY 5       6. ENFORCEMENT OF SECURITY
7       7. APPOINTMENT OF A RECEIVER 8       8. POWERS OF A RECEIVER 9       9.
FURTHER ASSURANCES 9       10. POWER OF ATTORNEY 10       11.

RELEASE

11       12. NOTICES 11       13. ASSIGNMENTS 11       14. MISCELLANEOUS 11    
  15. LAW AND JURISDICTION 12       SCHEDULE 1  

  

 
i 

--------------------------------------------------------------------------------

 

 

 

THIS EQUITABLE SHARE MORTGAGE is made on ________ September 2013

 

BETWEEN

 

(1)

CAMAC Energy Inc., a corporation incorporated under the laws of Delaware (the
"Mortgagor"); and

   

(2)

Allied Energy PLC, a public limited company incorporated under the laws of the
Federal Republic of Nigeria with company number 180681 (the "Mortgagee").

 

IT IS AGREED

 

1.

definitions and Interpretation

 

1.1

In this Mortgage, unless the context otherwise requires, words and expressions
which are capitalised but not defined herein shall have the same meanings as are
given to them in the Promissory Note.  In addition, the following definitions
shall apply:

 

Borrower" means CAMAC Petroleum Limited, a company incorporated in the Federal
Republic of Nigeria, and the Mortgagor." 

 

"Companies Law" means the Companies Law (as amended) of the Cayman Islands.

 

"Company" means CAMAC Energy Ltd., an exempted company with registered office at
190 Elgin Avenue, George Town, Grand Cayman KY1-9005, Cayman Islands.

 

"Event of Default" means the occurrence of an Event of Default as defined in the
Promissory Note.

 

"Guaranty Agreement" means the guaranty by the Mortgagor to the Mortgagee dated
6 June 2011 (as amended from time to time) in relation to the Borrower's
obligations under the Promissory Note.

 

"Mortgage" means this share mortgage.

 

"Mortgaged Property" means the Mortgaged Shares and all rights, benefits and
advantages now or at any time in the future deriving from or incidental to any
of the Mortgaged Shares including:

 

 

(a)

all dividends or other distributions (whether in cash, securities or other
property), interest and other income paid or payable in relation to any
Mortgaged Shares;

       

(b)

all shares, securities, rights, monies or other property whether certificated or
uncertificated accruing, offered or issued at any time by way of redemption,
conversion, exchange, substitution, preference, option, bonus issue or otherwise
in respect of any Mortgaged Shares (including but not limited to proceeds of
sale); and

       

(c)

all certificates or other evidence of title to any of the Mortgaged Shares now
and from time to time hereafter deposited with the Mortgagee.

 

"Mortgaged Shares"means:

 

 

(a)

1000 ordinary shares owned by the Mortgagor in the Company;

       

(b)

any shares acquired in respect of Mortgaged Shares by reason of a stock split,
stock dividend, reclassification or otherwise; and

  

 
1

--------------------------------------------------------------------------------

 

 

 

(c)

all other shares in the Company from time to time legally or beneficially owned
by the Mortgagor.

 

"Parties" means the parties to this Mortgage.

 

"Promissory Note" means the Amended and Restated Promissory Note dated as of the
date hereof by the Borrower in favour of the Mortgagee.

 

"Register of Members" means the register of members of the Company (including
any applicable branch register and non-listed shares register) maintained by the
Company in accordance with the Companies Law.

 

"Secured Obligations" means any and all moneys, liabilities and obligations
(whether actual or contingent, whether now existing or hereafter arising,
whether or not for the payment of money and including any obligation or
liability to pay damages) from time to time owing to the Mortgagee by the
Borrower pursuant to the Promissory Note and/or owing to the Mortgagee by the
Mortgagor pursuant to the Guaranty Agreement.

 

"Security Interest" means:

 

 

(a)

a mortgage, charge, pledge, lien, assignment by way of security or other
encumbrance or security arrangement (including any hold back or "flawed asset"
arrangement) securing any obligation of any person;

       

(b)

any arrangement under which money or claims to, or the benefit of, a bank or
other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any person;

       

(c)

any other type of arrangement having a similar effect; or

       

(d)

agreements to create the foregoing.

 

"Security Period" means the period commencing on the date of execution of this
Mortgage and terminating upon discharge of the security created by this Mortgage
by payment in full of the Secured Obligations.

 

1.2

In construing this Mortgage, unless otherwise specified:

 

 

(a)

references to any Party shall be construed so as to include that Party's
respective successors in title, permitted assigns and permitted transferees;

       

(b)

"including" and "in particular" shall not be construed restrictively but shall
mean respectively "including, without prejudice to the generality of the
foregoing" and "including without limitation", and "in particular, but without
prejudice to the generality of the foregoing";

       

(c)

references to a "person" shall be construed so as to include any individual,
firm, company or other body corporate, government, state or agency of a state,
local or municipal authority or government body or any joint venture,
association or partnership (whether or not having separate legal personality);
and in each case, its successors and assigns and persons deriving title under or
through it, in whole or in part, and any person which replaces any party to any
document in its respective role thereunder, whether by assuming the rights and
obligations of the party being replaced or whether by executing a document in or
substantially in the form of the document it replaces;

 

 
2

--------------------------------------------------------------------------------

 

 

 

(d)

"variation" includes any variation, amendment, accession, novation, restatement,
modification, assignment, transfer, supplement, extension, deletion or
replacement however effected and "vary" and "varied" shall be construed
accordingly;

       

(e)

"writing" includes facsimile transmission legibly received except in relation to
any certificate, notice or other document which is expressly required by this
Mortgage to be signed and "written" has a corresponding meaning;

       

(f)

references to this Mortgage or to any other document include references to this
Mortgage or such other document as varied from time to time, even if changes are
made to:

 

 

(i)

the composition of the parties to this Mortgage or such other document or to the
nature or amount (including any increase) of any facilities made available or
liability assumed under such other document; or

       

(ii) 

the nature or extent of any obligations under such other document;

 


 

(g)

references to uncertificated shares are to shares the title to which can be
transferred by means of an electronic or other entry and references to
certificated shares are to shares which are not uncertificated shares;

       

(h)

references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine or neuter and vice versa;

       

(i)

references to clauses and schedules are to clauses of, and schedules to, this
Mortgage;

       

(j)

references to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be amended,
modified or re-enacted; and

       

(k)

headings and titles are for convenience only and do not affect the
interpretation of this Mortgage.

 

2.

Representation and Warranties

 

2.1

The Mortgagor hereby represents and warrants to the Mortgagee on the date of
this Mortgage that:

 

 

(a)

it is the sole legal and beneficial owner of the Mortgaged Property free from
any Security Interest (other than that created by this Mortgage);

       

(b)

the Mortgaged Shares represent 100 percent of the issued shares of the Company;

       

(c)

no person has or is entitled to any conditional or unconditional option, warrant
or other right to subscribe for, purchase or otherwise acquire any issued or
unissued shares, or any interest in shares, in the capital of the Company;

       

(d)

it has full power and authority to:

 

 

(i)

execute and deliver this Mortgage;

       

(ii)

be the legal and beneficial owner of the Mortgaged Property; and

       

(iii)

comply with the provisions of, and perform all its obligations under this
Mortgage; and

  

 
3

--------------------------------------------------------------------------------

 

  

 

(e)

no filings or registrations are necessary in any jurisdiction to perfect the
security interests created pursuant to this Mortgage.

 

3.

Security

 

3.1

As a continuing security for the payment of the Secured Obligations, the
Mortgagor as legal and beneficial owner hereby:

 

 

(a)

mortgages in favour of the Mortgagee by way of an equitable mortgage the
Mortgaged Shares; and

 

 

(b)

charges in favour of the Mortgagee, by way of a fixed charge, all of its right,
title and interest in and to the Mortgaged Property including all benefits,
present and future, actual and contingent accruing in respect of the Mortgaged
Property (to the extent not effectively mortgaged under Clause 3.1(a)).



 

3.2

The Mortgagor hereby agrees to deliver, or cause to be delivered, to the
Mortgagee on the date hereof:

 

 

(a)

the corporate documents, resolutions and authorities of the Mortgagor required
to authorise the execution of this Mortgage;

       

(b)

an executed but undated share transfer certificate in respect of the Mortgaged
Shares in favour of the Mortgagee or its nominees (as the Mortgagee shall
direct) in the form set out in to this Mortgage; and

       

(c)

a copy of the Register of Members showing the Mortgagor as registered owner of
the Mortgaged Shares.

 

3.3

Without limiting the provisions of Clause or any other provisions of this
Mortgage, the Mortgagor shall promptly after execution of this Mortgage, make
all filings and registrations necessary in its jurisdiction of organisation to
protect and perfect the security interests created pursuant to this Mortgage.

 

4.

rights in respect of Mortgaged Property

 

4.1

Unless and until the occurrence of an Event of Default:

 

 

(a)

the Mortgagor shall be entitled to exercise all voting and consensual powers
pertaining to the Mortgaged Property or any part thereof for all purposes not
inconsistent with the terms of this Mortgage, the Promissory Note or the
Guaranty Agreement; and

 

 

(b)

the Mortgagor shall be entitled to receive and retain any dividends, interest or
other moneys or assets accruing on or in respect of the Mortgaged Property or
any part thereof.



 

4.2

The Mortgagor shall pay all calls, instalments or other payments and shall
discharge all other obligations, which may become due in respect of any of the
Mortgaged Property.  The Mortgagee may at any time after the occurrence of an
Event of Default, if it thinks fit make such payments or discharge such
obligations on behalf of the Mortgagor.  Any sums so paid by the Mortgagee in
respect thereof shall be repayable on demand and pending such repayment shall
constitute part of the Secured Obligations.

  

 
4

--------------------------------------------------------------------------------

 

 

4.3

The Mortgagee shall not have any duty to ensure that any dividends, interest or
other moneys and assets receivable in respect of the Mortgaged Property are duly
and punctually paid, received or collected as and when the same become due and
payable or to ensure that the correct amounts (if any) are paid or received on
or in respect of the Mortgaged Property or to ensure the taking up of any (or
any offer of any) stocks, shares, rights, moneys or other property paid,
distributed, accruing or offered at any time by way of redemption, bonus,
rights, preference, or otherwise on or in respect of, any of the Mortgaged
Property.

   

4.4

The Mortgagor hereby authorises the Mortgagee to arrange at any time and from
time to time after the occurrence of an Event of Default for the Mortgaged
Property or any part thereof to be registered in the name of the Mortgagee (or
its nominee) thereupon to be held, as so registered, subject to the terms of
this Mortgage and at the request of the Mortgagee, the Mortgagor shall without
delay procure that the foregoing shall be done.

   

5.

Preservation of Security

   

5.1

It is hereby agreed and declared that:

  

 

(a)

the security created by this Mortgage shall be held by the Mortgagee as a
continuing security for the payment and discharge of the Secured Obligations and
the security so created shall not be satisfied by any intermediate payment or
satisfaction of any part of the Secured Obligations;

       

(b)

the Mortgagee shall not be bound to enforce any other security before enforcing
the security created by this Mortgage;

       

(c)

no delay or omission on the part of the Mortgagee in exercising any right, power
or remedy under this Mortgage shall impair such right, power or remedy or be
construed as a waiver thereof nor shall any single or partial exercise of any
such right, power or remedy preclude any further exercise thereof or the
exercise of any other right, power or remedy.  The rights, powers and remedies
herein provided are cumulative and not exclusive of any rights, powers and
remedies provided by law and may be exercised from time to time and as often as
the Mortgagee may deem expedient; and

       

(d)

any waiver by the Mortgagee of any terms of this Mortgage shall only be
effective if given in writing and then only for the purpose and upon the terms
for which it is given.

 

5.2

The rights of the Mortgagee under this Mortgage and the security hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, in whole or in part, including whether or not known to or
discoverable by the Company, the Mortgagor, the Mortgagee or any other person:

 

 

(a)

any time or waiver granted to or composition with the Company, the Mortgagor or
any other person;

       

(b)

the taking, variation, compromise, renewal or release of or refusal or neglect
to perfect or enforce any rights, remedies or securities against the Company,
the Mortgagor or any other person;

       

(c)

any legal limitation, disability, incapacity or other circumstances relating to
the Company, the Mortgagor or any other person;

       

(d)

the dissolution, liquidation, amalgamation, reconstruction or reorganisation of
the Company, the Mortgagor or any other person; or

       

(e)

the unenforceability, invalidity or frustration of any obligations of the
Company, the Mortgagor or any other person under the Promissory Note or the
Guaranty Agreement.

  

 
5

--------------------------------------------------------------------------------

 

 

5.3

Until the Secured Obligations have been unconditionally and irrevocably
satisfied and discharged in full, the Mortgagor shall not by virtue of any
payment made hereunder on account of the Secured Obligations or by virtue of any
enforcement by the Mortgagee of its rights under, or the security constituted
by, this Mortgage or by virtue of any relationship between or transaction
involving the Mortgagor and/or the Company (whether such relationship or
transaction shall constitute the Mortgagor a creditor of the Company, a
guarantor of the obligations of the Company or in part subrogated to the rights
of others against the Company or otherwise howsoever and whether or not such
relationship or transaction shall be related to, or in connection with, the
subject matter of this Mortgage):

 

 

(a)

exercise any rights of subrogation against the Company or any other person in
relation to any rights, security or moneys held or received or receivable by the
Mortgagee or any person;

       

(b)

exercise any right of contribution from any co-surety liable in respect of such
moneys and liabilities under any other guarantee, security or agreement;

       

(c)

exercise any right of set-off or counterclaim against the Company or any such
co-surety;

       

(d)

receive, claim or have the benefit of any payment, distribution, security or
indemnity from the Company or any such co-surety; or

       

(e)

unless so directed by the Mortgagee (when the Mortgagor will prove in accordance
with such directions), claim as a creditor of the Company or any such co-surety
in competition with the Mortgagee.

 

The Mortgagor shall hold in trust for the Mortgagee and forthwith pay or
transfer (as appropriate) to the Mortgagee any such payment (including an amount
to any such set-off), distribution or benefit of such security, indemnity or
claim in fact received by it.

 

5.4

Until the Secured Obligations have been unconditionally and irrevocably
satisfied and discharged in full, the Mortgagee may at any time keep in a
separate account or accounts (without liability to pay interest thereon) in the
name of the Mortgagee for as long as it may think fit, any moneys received
recovered or realised under this Mortgage or under any other guarantee, security
or agreement relating in whole or in part to the Secured Obligations without
being under any intermediate obligation to apply the same or any part thereof in
or towards the discharge of the Secured Obligations or any other amount owing or
payable under the Promissory Note or Guaranty Agreement; provided that the
Mortgagee shall be obliged to apply amounts standing to the credit of such
account or accounts once the aggregate amount held by the Mortgagee in any such
account or accounts opened pursuant hereto is sufficient to satisfy the
outstanding amount of the Secured Obligations in full.

 

5.5

The Mortgagor shall not, without the prior written consent of the Mortgagee:



 

 

(a)

cause or permit any rights attaching to the Mortgaged Property to be varied or
abrogated;

       

(b)

cause or permit any of the Mortgaged Property to be consolidated, sub-divided or
converted or the capital of the Company to be re-organised, exchanged or repaid;
or

       

(c)

cause or permit anything to be done which may depreciate, jeopardise or
otherwise prejudice the value of the security hereby given.

 

5.6

The Mortgagor hereby covenants that during the Security Period it will remain
the legal and beneficial owner of the Mortgaged Property (subject to the
Security Interests hereby created) and that it will not:

  

 
6

--------------------------------------------------------------------------------

 

 

 

(a)

create or suffer the creation of any Security Interests (other than those
created by this Mortgage) or any other interest on or in respect of the whole or
any part of the Mortgaged Property or any of its interest therein; or

       

(b)

sell, assign, transfer or otherwise dispose of any of its interest in the
Mortgaged Property without the prior consent in writing of the Mortgagee.

 

5.7

The Mortgagor shall remain liable to perform all the obligations assumed by it
in relation to the Mortgaged Property and the Mortgagee shall be under no
obligation of any kind whatsoever in respect thereof or be under any liability
whatsoever in the event of any failure by the Mortgagor to perform its
obligations in respect thereof.

 

5.8

The Mortgagor shall ensure that it shall not, without the prior written consent
of the Mortgagee, use its voting rights to permit the Company to amend its
memorandum or articles of association in a way which could be expected to
adversely affect the interests of the Mortgagee.

   

6.

Enforcement of Security

   

6.1

At any time after the occurrence of an Event of Default the security hereby
constituted shall become immediately enforceable and the rights of enforcement
of the Mortgagee under this Mortgage shall be immediately exercisable upon and
at any time thereafter and, without prejudice to the generality of the foregoing
the Mortgagee without further notice to the Mortgagor may, whether acting on its
own behalf or through a receiver or agent:

 

 

(a)

solely and exclusively exercise all voting and/or consensual powers pertaining
to the Mortgaged Property or any part thereof and may exercise such powers in
such manner as the Mortgagee may think fit;

       

(b)

date and present to the Company or any other person any undated documents
provided to it pursuant to Clause ;

       

(c)

receive and retain all dividends, interest or other moneys or assets accruing on
or in respect of the Mortgaged Property or any part thereof, such dividends,
interest or other moneys or assets to be held by the Mortgagee, as additional
security mortgaged and charged under and subject to the terms of this Mortgage
and any such dividends, interest and other moneys or assets received by the
Mortgagor after such time shall be held in trust by the Mortgagor for the
Mortgagee and paid or transferred to the Mortgagee on demand;

       

(d)

take possession of, get in, assign, exchange, sell, transfer, grant options over
or otherwise dispose of the Mortgaged Property or any part thereof at such place
and in such manner and at such price or prices as the Mortgagee may deem fit,
and thereupon the Mortgagee shall have the right to deliver, assign and transfer
in accordance therewith the Mortgaged Property so sold, transferred, granted
options over or otherwise disposed of including by way of changing the ownership
of the Mortgaged Shares as shown on the Register of Members;

       

(e)

borrow or raise money either unsecured or on the security of the Mortgaged
Property (either in priority to the Mortgage or otherwise);

       

(f)

settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Mortgagor or relating to the Mortgaged Property;

  

 
7

--------------------------------------------------------------------------------

 

 

 

(g)

bring, prosecute, enforce, defend and abandon actions, suits and proceedings in
relation to the Mortgaged Property or any business of the Mortgagor;

       

(h)

redeem any security (whether or not having priority to the Mortgage) over the
Mortgaged Property and to settle the accounts of any person with an interest in
the Mortgaged Property;

       

(i)

exercise and do (or permit the Mortgagor or any nominee of the Mortgagor to
exercise and do) all such rights and things as the Mortgagee would be capable of
exercising or doing if it were the absolute beneficial owner of the Mortgaged
Property;

       

(j)

do anything else it may think fit for the realisation of the Mortgaged Property
or incidental to the exercise of any of the rights conferred on the Mortgagee
under or by virtue of any document to which the Mortgagor is party; and

       

(k)

exercise all rights and remedies afforded to it under this Mortgage and
applicable law.

 

6.2

The Mortgagee shall not be obliged to make any enquiry as to the nature or
sufficiency of any payment received by it under this Mortgage or to make any
claim or to take any action to collect any moneys assigned by this Mortgage or
to enforce any rights or benefits assigned to the Mortgagee by this Mortgage or
to which the Mortgagee may at any time be entitled hereunder.

   

6.3

Upon any sale of the Mortgaged Property or any part thereof by the Mortgagee,
the purchaser shall not be bound to see or enquire whether the Mortgagee's power
of sale has become exercisable in the manner provided in this Mortgage and the
sale shall be deemed to be within the power of the Mortgagee, and the receipt of
the Mortgagee for the purchase money shall effectively discharge the purchaser
who shall not be concerned with the manner of application of the proceeds of
sale or be in any way answerable therefor.

   

6.4

Any money received or realised under the powers conferred by this Mortgage shall
be paid or applied in the following order of priority, subject to the discharge
of any prior-ranking claims:

 

 

(a)

FIRST:  in or towards the payment of all costs, expenses, fees and remuneration
of the Mortgagee or any receiver incurred pursuant to or in connection with this
Mortgage;

       

(b)

SECOND:  in or towards satisfaction of the Secured Obligations; and

       

(c)

THIRD:  as to the surplus (if any), to the person or persons entitled to it.

 

7.

APPOINTMENT OF A RECEIVER

 

7.1

At any time after:

 

 

(a)

the occurrence of an Event of Default; or

 

 

(b)

a request has been made by the Mortgagor to the Mortgagee for the appointment of
a receiver over its assets or in respect of the Mortgagor,

 

then notwithstanding the terms of any other agreement between the Mortgagor and
any person, the Mortgagee may (unless precluded by law) appoint in writing any
person or persons to be a receiver or receiver and manager of all or any part of
the Mortgaged Property as the Mortgagee may choose in its entire discretion.

 

7.2

Where more than one receiver is appointed, the appointees shall have power to
act jointly or separately unless the Mortgagee shall specify to the contrary.

  

 
8

--------------------------------------------------------------------------------

 

 

7.3

The Mortgagee may from time to time determine the remuneration of a receiver.

   

7.4

The Mortgagee may remove a receiver from all or any of the Mortgaged Property of
which he is the receiver and after the receiver has vacated office or ceased to
act in respect of any of the Mortgaged Property, appoint a further receiver over
all or any of the Mortgaged Property in respect of which he shall have ceased to
act.

   

7.5

Such an appointment of a receiver shall not preclude:



 

 

(a)

the Mortgagee from making any subsequent appointment of a receiver over all or
any Mortgaged Property over which a receiver has not previously been appointed
or has ceased to act; or

       

(b)

the appointment of an additional receiver to act while the first receiver
continues to act.

 

7.6

The receiver shall be the agent of the Mortgagor (which shall be solely liable
for his acts, defaults and remuneration).  The receiver shall not at any time
become the agent of the Mortgagee.

 

8.

Powers of a Receiver

 

8.1

In addition to those powers conferred by law, a receiver shall have and be
entitled to exercise in relation to the Mortgagor all the powers set out below:

 

 

(a)

to exercise all rights of the Mortgagee under or pursuant to this Mortgage
including all voting and other rights attaching to the Mortgaged Property;

       

(b)

to make any arrangement or compromise with others as he shall think fit;

       

(c)

to appoint managers, officers and agents for the above purposes at such
remuneration as the receiver may determine;

       

(d)

to redeem any prior encumbrance and settle and pass the accounts of the
encumbrancer and any accounts so settled and passed shall (subject to any
manifest error) be conclusive and binding on the Mortgagor and the money so paid
shall be deemed an expense properly incurred by the receiver;

       

(e)

to pay the proper administrative charges in respect of time spent by his agents
and employees in dealing with matters raised by the receiver or relating to the
receivership of the Mortgagor; and

       

(f)

to do all such other acts and things as may be considered by the receiver to be
incidental or conducive to any of the above matters or powers or otherwise
incidental or conducive to the preservation, improvement or realisation of the
Mortgaged Property or the value thereof.

  

9.

Further Assurances

 

9.1

The Mortgagor shall at its own expense promptly do all such acts or execute all
such documents (including assignments, transfers, mortgages, charges, notices
and instructions) as the Mortgagee may specify and in such form as the Mortgagee
may reasonably require in order to:

 

 

(a)

perfect or protect the security created or intended to be created under or
evidenced by this Mortgage or for the exercise of any rights, powers and
remedies of the Mortgagee provided by or pursuant to this Mortgage or by law; or

  

 
9

--------------------------------------------------------------------------------

 

 

 

(b)

following an Event of Default, facilitate the realisation of the assets which
are, or are intended to be, the subject of this Mortgage.

 

9.2

Without limiting the other provisions of this Mortgage, the Mortgagor shall at
its own expense promptly take all such action as is available to it (including
making all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any security conferred or
intended to be conferred on the Mortgagee by or pursuant to this Mortgage.

 

10.

Power of Attorney

 

10.1

The Mortgagor, by way of security and in order more fully to secure the
performance of its obligations hereunder, hereby irrevocably appoints the
Mortgagee and the persons deriving title under it (including, but without any
limitation, any receiver) jointly and also severally (with full power of
substitution and delegation) to be its attorney-in-fact:

 

 

(a)

to execute and complete in favour of the Mortgagee or its nominees or of any
purchaser any documents which the Mortgagee may from time to time require for
perfecting the Mortgagee's title to, for vesting any of the assets and property
hereby mortgaged or charged in the Mortgagee or its nominees or in any purchaser
or for any of the purposes contemplated in Clause hereof;

       

(b)

to give effectual discharges for payments, to take and institute on non-payment
(if the Mortgagee in its sole discretion so decides) all steps and proceedings
in the name of the Mortgagor or of the Mortgagee for the recovery of such
moneys, property and assets hereby mortgaged or charged;

       

(c)

to agree accounts and make allowances and give time or other indulgence to any
surety or other person liable;

       

(d)

so as to enable the Mortgagee to carry out in the name of the Mortgagor any
obligation imposed on the Mortgagor by this Mortgage (including the execution
and delivery of any deeds, charges, assignments or other security and any
transfers of the Mortgaged Property and the exercise of all the Mortgagor's
rights and discretions in relation to the Mortgaged Property);

       

(e)

so as to enable the Mortgagee and any receiver or other person to exercise, or
delegate the exercise of, any of the rights, powers and authorities conferred on
them by or pursuant to this Mortgage or by law (including the exercise of any
right of a legal and beneficial owner of the Mortgaged Property); and

       

(f)

generally for it and in its name and on its behalf and as its act and deed or
otherwise execute, seal and deliver and otherwise perfect and do any such legal
assignments and other assurances, charges, authorities and documents over the
moneys, property and assets hereby charged, and all such deeds, instruments,
acts and things which may be required for the full exercise of all or any of the
powers conferred or which may be deemed proper on or in connection with any of
the purposes aforesaid.

 

10.2

Notwithstanding any other provision of Clause , such power shall not be
exercisable by or on behalf of the Mortgagee as the case may be until:

 

 

(a)

an Event of Default has occurred; or

       

(b)

the Mortgagor has failed to comply with Clause .

  

 
10

--------------------------------------------------------------------------------

 

 

10.3

The power hereby conferred shall be a general power of attorney and the
Mortgagor hereby ratifies and confirms and agrees to ratify and confirm any
instrument, act or thing which any attorney appointed pursuant hereto may
execute or do.  In relation to the power referred to herein, the exercise by the
Mortgagee of such power shall be conclusive evidence of its right to exercise
the same.

   

11.

RELEASE

   

11.1

Upon discharge and satisfaction in full of the Secured Obligations, the
Mortgagee shall (at the request and cost of the Mortgagor) execute such
documents and do all such acts as may be necessary to release the Mortgaged
Property from the security constituted by this Mortgage. 

   

12.

Notices

   

12.1

Any notice or other communication given or made under or in connection with the
matters contemplated by this Mortgage shall be in accordance with the provisions
of clause 13 (Notices) of the Promissory Note.

   

13.

Assignments

   

13.1

This Mortgage shall be binding upon and shall enure to the benefit of the
Mortgagor, the Mortgagee and each of their respective successors and (subject as
hereinafter provided) assigns and references in this Mortgage to any of them
shall be construed accordingly.

   

13.2

The Mortgagor may not assign or transfer all or any part of its rights and/or
obligations under this Mortgage.

   

13.3

The Mortgagee may assign or transfer all or any part of its rights and/or
obligations under this Mortgage to any person to whom it assigns its rights
and/or obligations under the Promissory Note.

   

14.

MISCELLANEOUS

   

14.1

If any of the clauses, conditions, covenants or restrictions (the "Provision")
of this Mortgage or any deed or document emanating from it shall be found to be
void but would be valid if some part thereof were deleted or modified, then the
Provision shall apply with such deletion or modification as may be necessary to
make it valid and effective.

   

14.2

This Mortgage (together with any documents referred to herein) constitutes the
whole agreement between the Parties relating to its subject matter and no
variations hereof shall be effective unless made in writing and signed by each
of the Parties.

   

14.3

Each document, instrument, statement, report, notice or other communication
delivered in connection with this Mortgage shall be in English or where not in
English shall be accompanied by a certified English translation which
translation shall with respect to all documents of a contractual nature and all
certificates and notices to be delivered hereunder be the governing version and
upon which in all cases the Mortgagee shall be entitled to rely.

   

14.4

This Mortgage may be executed in counterparts each of which when executed and
delivered shall constitute an original but all such counterparts together shall
constitute one and the same instrument.

   

14.5

The parties intend that this Mortgage takes effect as a deed notwithstanding the
fact that the Mortgagee may only execute it under hand.

  

 
11

--------------------------------------------------------------------------------

 

  

15.

Law and Jurisdiction

   

15.1

This Mortgage shall be governed by and construed in accordance with the laws of
the Cayman Islands and the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Cayman Islands.

   

15.2

The Mortgagor agrees that the process by which any proceedings in the Cayman
Islands are begun may be served on it by being delivered to the process agent
referred to below.

   

15.3

Without prejudice to any other mode of service allowed under any relevant law,
the Mortgagor:

  

 

(a)

irrevocably appoints the Company as its agent for service of process (such
process to be served c/o CAMAC Energy Ltd., Intertrust Corporate Services
(Cayman) Limited, 190 Elgin Avenue, George Town, Grand Cayman KY1-9005, Cayman
Islands) in relation to any proceedings before the Cayman Islands courts in
connection with this Mortgage and confirms that such agent for service of
process has duly accepted such appointment; and

       

(b)

agrees that failure by the process agent to notify the Mortgagor of the process
will not invalidate the proceedings concerned.

  

15.4

If the appointment of the person mentioned in Clause ceases to be effective, the
Mortgagor shall immediately appoint another person in the Cayman Islands to
accept service of process on its behalf.  If the Mortgagor fails to do so, the
Mortgagee shall be entitled to appoint such a person by notice to the
Mortgagor.  Nothing contained herein shall restrict the right to serve process
in any other manner allowed by law.

 

IN WITNESS whereof this Deed has been executed by the parties on the day and
year first above written.

 

 
12

--------------------------------------------------------------------------------

 

  

  EXECUTED AS A DEED for and on behalf of CAMAC Energy Inc.:

)

 

     

 

)

 

 

)

  Duly Authorised Signatory

 

)

 

 

 

)

  Name:

 

 

)

 

 

 

)

  Title:

 

 

 

 

 

     

 

     

 

     

 

     

 

     

 

     

 

     

 

     

 

 

 

 

  in the presence of:

 

 

 

 

 

 

 

 

 

  Signature of Witness

 

 

 

  Name:

 

 

 

 

 

  Address:

 

 

 

 


--------------------------------------------------------------------------------

 

  

  EXECUTED AS A DEED for and on behalf of ALLIED Energy PLC:

)

 

     

 

)

 

 

)

  Duly Authorised Signatory

 

)

 

 

 

)

  Name:

 

 

)

 

 

 

)

  Title:

 

 

 

 

 

     

 

     

 

     

 

     

 

     

 

     

 

     

 

     

 

 

 

 

  in the presence of:

 

 

 

 

 

 

 

 

 

  Signature of Witness

 

 

 

  Name:

 

 

 

 

 

  Address:

 

 

 

 


--------------------------------------------------------------------------------

 

 

Schedule 1     
 

 

CAMAC Energy Ltd.

 

(the "Company")

 

SHARE TRANSFER CERTIFICATE

 

 

 

SHARE TRANSFER CERTIFICATE dated _____________________________
_________________________________________ (the "Transferor") does hereby
transfer to _______________________________ (the "Transferee")
___________________________________ (the "Shares") of a par value of ________
each in the Company.

 

 

 

SIGNED for and on behalf of the TRANSFEROR:

)

 

 

)

 

 

)

Duly Authorised Signatory

 

)

 

 

 

)

Name:

 

 

)

 

 

 

)

Title:

 

 

And I/we do hereby agree to take the Shares

 

SIGNED for and on behalf of TRANSFEREE:

)

 

 

)

 

 

)

Duly Authorised Signatory

 

)

 

 

 

)

Name:

 

 

)

 

 

 

)

Title:

 

 

 

 

 

 

 

 

 

   

 

 

)

 

 

)

 

 

)

 Duly Authorised Signatory

 

)

 

 

 

)

Name:

 

 

)

 

 

 

)

Title:

 

 

 

 

 

 